IN THE
                        TENTH COURT OF APPEALS



                               No. 10-21-00234-CV

                      IN RE ELIZABETH MCCLENDON


                               Original Proceeding

                         From the 170th District Court
                           McLennan County, Texas
                          Trial Court No. 2021-1045-4


                      MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus filed on September 14, 2021, is denied.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed December 1, 2021
[OT06]